Citation Nr: 0830165	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a bilateral hand 
disability.

4.  Entitlement to service connection for a disability 
manifested by frequent urination.  

5.  Entitlement to service connection for costochondritis.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for bilateral ulnar 
impingement.

9.  Entitlement to service connection for a bilateral knee 
disability, claimed as restless leg syndrome. 

10.  Entitlement to service connection for a low back 
disability.

11.  Entitlement to service connection for a chronic headache 
disability.

12.  Entitlement to an initial, compensable disability rating 
for allergic rhinitis/sinusitis.

13.  Entitlement to an initial, compensable disability rating 
for hemorrhoids.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active military duty for more than 20 
years on active duty from January 1978 to May 2003.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision that, in pertinent 
part, denied service connection for irritable bowel syndrome, 
a disability manifested by frequent urination, sleep apnea, 
tinnitus, costochondritis, a bilateral knee disability 
claimed as restless leg syndrome, anemia, bilateral ulnar 
impingement, a low back disability, chronic headaches, and a 
bilateral hand disability; and granted service connection for 
allergic rhinitis/sinusitis (0%) and for hemorrhoids (0%).  

At a May 2008 hearing before the undersigned, the veteran 
submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

The issues of entitlement to service connection for irritable 
bowel syndrome, sleep apnea, bilateral ulnar impingement, 
restless leg syndrome, a low back disability, and a chronic 
headache disability and entitlement to initial, compensable 
disability ratings for allergic rhinitis/sinusitis and for 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's current tinnitus is related to noise 
exposure (explosives) in service.

2.  There is no competent evidence that the veteran currently 
has anemia. 

3.  There is no competent evidence establishing that the 
veteran currently has a bilateral hand disability. 

4.  There is no competent evidence establishing that the 
veteran currently has a disability manifested by frequent 
urination. 

5.  There is no competent evidence that the veteran currently 
has costochondritis.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Anemia was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A bilateral hand disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

4.  A disability manifested by frequent urination was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

5.  A disability manifested by chest pain or costochondritis 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  

Through February 2005 and March 2008 letters, the RO notified 
the veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims adjudicated in this 
decision.  The correspondence also notified the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.
 
In the March 2008 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran specifically waived RO consideration of 
the additional evidence submitted following the May 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records and has arranged for VA 
examinations in connection with the claims decided on appeal.  
The examination reports are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
veteran's entry report no defects.

A.  Tinnitus

Service treatment records at the time of the veteran's 
retirement examination in February 2003 show that the veteran 
reported constant tinnitus.  The examiner noted a positive 
history of noise exposure to explosives.

During a March 2005 VA examination, the veteran described the 
tinnitus as a combination of humming, buzzing, and ringing 
sound.  He also reported that the tinnitus was constant and 
bilateral, and was mostly noted in quiet surroundings.  He 
reported having the tinnitus for approximately eight-to-ten 
years, and that it was mildly bothersome.  The examiner 
indicated that the current examination was conducted within 
one year of the veteran's service discharge, and that the 
veteran had no recreational noise exposure.  The veteran also 
had minimal noise exposure to home power tools.  The 
diagnosis was tinnitus.

In May 2008, the veteran testified that his primary 
assignments in the military were bomb disposal and other test 
activities with ammunitions.

Given the nature of the disability, the in-service reports of 
tinnitus, the post-service continuity of symptoms and current 
diagnosis, and the veteran's testimony, the Board finds that 
the March 2005 examiner's notation of tinnitus shortly after 
service discharge-implicitly rather than explicitly-tends 
to show a causal nexus between the veteran's current 
disability and service.  See Hodges v. West, 13 Vet. 
App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  
In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.

B.  Anemia

Service treatment records, dated in April 2003, show an 
assessment of mild anemia, most likely normal variant.  An 
esophagogastroduodenoscopy procedure was conducted; results 
were normal.

Private treatment records, dated in September 2003, note a 
history of mild anemia with negative gastrointestinal work-
up.

The report of a March 2005 VA examination indicates that 
diagnostic testing was conducted, and that the results were 
as follows:  CBC (complete blood count) was within normal 
limits; FE (iron) was 54, which is normal; TIBC (total iron 
binding capacity) was 364, which is normal; saturation 
percentage was low at 14.8, with a normal range of 20 to 50; 
and B12 and folate were normal.

Laboratory testing conducted in April 2006 reveals a normal 
complete blood count.

The evidence in support of the veteran's claim includes 
service treatment records, showing mild anemia in April 2003.  

However, diagnostic testing since then has been reported to 
be normal.  Following an examination of the veteran and a 
review of the entire record in March 2005, the examiner 
concluded that the veteran's complete blood count was within 
normal limits.  The examiner's findings are consistent with 
other testing.  As such, the Board finds a clear 
preponderance of the evidence is against a finding that the 
veteran currently has anemia.

C.  Bilateral Hand Disability

Service treatment records, dated in April 2003, show that the 
veteran reported right hand pain with writing for extended 
periods of time.  A disability of neither hand was found.

During a March 2005 VA examination, the veteran reported 
bilateral hand pain when holding a pen in either hand for 
approximately twenty or thirty minutes, and when holding a 
hand tool in his right hand.  He reported no injuries to his 
hands, and no treatment or diagnostic testing.

On examination, there was no pain with palpation.  There was 
no redness, warmth, or effusion in either hand.  The veteran 
was able to make a fist with all fingers touching the palmar 
crease.  The veteran had a tingling in the second, third, and 
fourth fingers on the right hand; and tingling in the third 
finger on the left hand.  X-rays revealed normal hands.  No 
bilateral hand disability was found.

The Board notes that the numbness of the veteran's right hand 
has been associated with bilateral ulnar impingement, and is 
discussed further below in this decision.  

Although the veteran has asserted that he has a bilateral 
hand disability, he is a layperson, and lacks the requisite 
medical knowledge to make a competent diagnosis of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has a diagnosed 
bilateral hand disability.

D.  Frequent Urination

Service treatment records, dated in April 2003, show that the 
veteran reported frequent urination for the past year.  The 
assessment was lower urinary tract symptoms.

The post-service treatment records show complaints of 
urination frequency in September 2003.  No disability was 
found.

During a March 2005 VA examination, the veteran again 
reported frequent urination.  He denied painful urination, 
urinary tract infections, kidney stones, or hernias.  He also 
reported a slow stream.  The veteran reported that he had 
seen an urologist when his symptoms re-exacerbated; at that 
time, his urine, prostate, and lab work were within normal 
limits.  The urologist suggested it was an aging sphincter 
problem.  Medication to relax the sphincter was recommended, 
but the veteran declined due to side effects.  On 
examination, the veteran's urine was negative, and his 
prostate-specific antigen was normal.  No disability was 
found.
    
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because the evidence weighs against a current disability 
manifested by frequent urination, the preponderance of the 
evidence is against the claim.  

E.  Costochondritis

Service treatment records, dated in February 1978, note that 
the veteran had pleurisy with severe pain in 1969, prior to 
service entry, without recurrence.  In December 1990, the 
veteran reported chest pain; the assessment was 
costochondritis.  In January 2003, the veteran again reported 
chest pain, and noted a recurrent history of chest pain.  A 
chest X-ray at that time was normal.  

During the March 2005 VA examination, the veteran denied 
coughing, wheezing, or shortness of breath.  He did not 
report any chest pain.  

A chest X-ray taken in April 2006 was unremarkable; the lungs 
were clear, and there were no pleural effusions.

In this case, there is no current evidence of 
costochondritis.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of the currently claimed disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

F.  Reasonable Doubt

Because the competent evidence weighs against current 
diagnoses of anemia, a bilateral hand disability, a 
disability manifested by frequent urination, and 
costochondritis; the weight of the evidence is against each 
of those claims.  As the weight of the competent evidence is 
against the claims, the doctrine or reasonable doubt is not 
applicable; and each of those claims for service connection 
are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for tinnitus is granted.

Service connection for anemia is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a disability manifested by frequent 
urination is denied.

Service connection for costochondritis is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In addition, with regard to disorders for which service 
connection has already been granted, VA's General Counsel has 
indicated that, when a veteran asserts that the severity of 
such a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95.  See also Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994

Irritable Bowel Syndrome

The veteran contends that service connection for irritable 
bowel syndrome is warranted on the basis that he was treated 
for symptoms during service, and that he continues to have 
symptoms.

Medical records document irritable bowel syndrome in 2005.  
Service treatment records, dated in March 2003, include 
complaints of occasional right lower quadrant pain, existing 
for two years, and frequent stools.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current irritable bowel syndrome that either had its onset 
during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Sleep Apnea

The veteran contends that service connection for sleep apnea 
is warranted on the basis that he was treated for symptoms 
during service and that he continues to have symptoms of 
snoring, difficulty sleeping at night, and daytime 
somnolence.

Medical records document mild obstructive sleep apnea in May 
2006.  Service treatment records also show that sleep studies 
had been ordered prior to the veteran's discharge, but were 
not completed.

Under these circumstances, an examination is needed to 
determine whether the veteran's current sleep apnea either 
had its onset during service or is related to his active 
service-to specifically include in-service symptoms and the 
March 2003 evaluation.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).

Bilateral Ulnar Impingement 

The veteran testified that he developed "tennis elbow" in 
service as a result of heavy lifting in the late 1980's and 
that he continues to treat and manage the pain himself.

Post-service medical records document bilateral ulnar 
impingement with right hand numbness and residual pain in 
both elbows.  X-rays reveal a tiny spur at the posterior 
margin of the olecranon process of the right ulna.

Service treatment records also include diagnoses of "rule 
out ulnar impingement" in 1997.  
  
Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current bilateral ulnar impingement that either had its onset 
during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

A Bilateral Knee Disability, To Include Restless Leg Syndrome

The veteran contends that service connection for a bilateral 
knee disability (restless leg syndrome) is warranted on the 
basis that he was treated for symptoms during service; and 
that he continues to have symptoms.

Post-service medical records document restless leg syndrome 
in March 2005.  Service treatment records, dated in January 
2003, include notations of left knee pain, possible restless 
leg syndrome.

Under these circumstances, an examination is needed to 
determine whether the veteran's current restless leg syndrome 
either had its onset during service or is related to his 
active service-to specifically include in-service symptoms 
of left knee pain noted in January 2003.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Low Back Disability 

The veteran contends that service connection for a low back 
disability is warranted on the basis that he was treated for 
low back pain during service, and that he continues to have 
symptoms.

Post-service medical records document a low back strain with 
residual pain, and minimal degenerative changes of the 
lumbosacral spine with degenerative disc disease at L1-L2 and 
L2-L3, in March 2005.  Service treatment records also include 
complaints of low back pain in November 2002 and in January 
2003.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
current low back disability that either had its onset during 
service or is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

A Chronic Headache Disability

The veteran contends that service connection for chronic 
headaches is warranted on the basis that he was treated for 
headaches during service, and that he continues to have 
symptoms.

Post-service medical records document eye strain headaches in 
March 2005.  Service treatment records, dated in January 
2003, include complaints of sinus headaches and eyestrain.

The Board notes that service connection is already in effect 
for allergic rhinitis/sinusitis. Where there is a reasonable 
possibility that a current condition is related to or is the 
residual of a condition or injury experienced in service, VA 
should seek a medical opinion as to whether the veteran's 
claimed current disability is in any way related to the 
condition or injury experienced in service.  Horowitz 
v. Brown, 5 Vet. App. 217 (1993).  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
chronic headache disability that either had its onset during 
service or is related to his active service, or are related 
to a service-connected disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  

Allergic Rhinitis/Sinusitis and Hemorrhoids 

Regarding the issues of an initial, compensable disability 
rating for allergic rhinitis/sinusitis and for hemorrhoids, 
the veteran last underwent a VA examination in March 2005; 
however, the issue at that time was entitlement to service 
connection, and the findings reported in connection with that 
examination are inadequate for evaluating the severity of 
each of these conditions.  Hence, another examination, with 
findings responsive to the applicable rating criteria, is 
needed to resolve the increased (compensable) claims on 
appeal.  

Moreover, adjudication of the claims for an initial, 
compensable disability evaluation should include specific 
consideration of whether "staged ratings" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of irritable bowel syndrome; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability either 
had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
episodes of right lower quadrant pain and 
frequent stools noted in March 2003.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of sleep apnea; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service symptoms and evaluation 
noted in March 2003.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of bilateral ulnar 
impingement; and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service episodes of elbow pain reported 
by the veteran in the late 1980's and 
noted in 1997.  

4.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of restless leg syndrome and 
bilateral knee disability; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service symptoms of left knee pain 
noted in January 2003.

5.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service episodes of low back pain 
noted in November 2002 and in January 
2003.

6.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of chronic headaches.  If a 
chronic headache disability is diagnosed, 
the examiner should determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service episodes of 
sinus headaches and eyestrain noted 
in January 2003; or

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected allergic 
rhinitis/sinusitis caused or 
increased the veteran's chronic 
headaches.

7.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected allergic 
rhinitis/sinusitis.  All appropriate 
tests, including X-rays, should be 
conducted. 

The examiner should comment as to the 
presence, absence, and/or extent of nasal 
polyps and nasal passage obstruction.
  
The examiner should also specify the 
frequency per year of incapacitating 
episodes of sinusitis requiring prolonged 
(lasting four-to-six weeks) antibiotic 
treatment, or, the frequency of non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or if following radical surgery the 
veteran has had chronic osteomyelitis, 
or; near constant sinusitis characterized 
by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

8.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected hemorrhoids.  All 
appropriate tests should be conducted. 

The examiner should specify whether the 
disability is manifested by large or 
thrombotic hemorrhoids, whether the 
hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
or whether there is any indication that 
the service-connected disability is 
productive of frequent recurrences.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

9.  Each of the examiners should provide 
a rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the veteran, and the examination 
report(s) should note review of the file.

10.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims remaining 
on appeal.  If the benefits sought are 
not fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


